Order entered January 24, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01176-CR

                            THE STATE OF TEXAS, Appellant

                                              V.

                                CHASE DUNCAN, Appellee

                     On Appeal from the County Criminal Court No. 4
                                  Dallas County, Texas
                         Trial Court Cause No. MB12-15283-E

                                          ORDER
       The Court GRANTS appellee’s January 22, 2014 motion to extend time to file his brief.

We ORDER the appellee’s brief received on January 22, 2014 filed as of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE